 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
     Tammy Hepburn,                                No. CV-18-00151-TUC-BGM
 9
                         Plaintiff,                ORDER
10
     v.
11
     Teleperformance,
12
                         Defendant.
13
14          Currently pending before the Court is Defendant Teleperformance’s Motion for
15   Summary Judgment (Doc. 46). Defendant has also filed a Statement of Facts in Support
16   of Defendant’s Motion for Summary Judgment (“SOF”) (Doc. 47). Plaintiff filed her
17   Opposition to Defendant’s Motion for Summary Judgment (Doc. 51). Plaintiff also filed
18   a Supplemental Brief (Doc. 53), per the Court’s December 21, 2018 Order (Doc. 52).
19   Defendant replied (Doc. 54) to both of Plaintiff’s responses. Also pending before the
20   Court is Plaintiff’s Motion for Entry of Default Judgment (Doc. 45). Defendant has filed
21   its Response (Doc. 48) and Plaintiff replied (Doc. 50). As such, both motions are fully
22   briefed and ripe for adjudication.
23          In its discretion, the Court finds this case suitable for decision without oral
24   argument. See LRCiv. 7.2(f). The Parties have adequately presented the facts and legal
25   arguments in their briefs and supporting documents, and the decisional process would not
26   be significantly aided by oral argument.
27    ...
28    ...
 1      I.        FACTUAL BACKGROUND
 2           Plaintiff brings this cause of action based on allegations of discrimination and
 3   retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et
 4   seq. (“Title VII”). The Court views the facts, as it must, in the light most favorable to
 5   Plaintiff.
 6           A.      Plaintiff’s Employment at Teleperformance—Overview
 7           Plaintiff Tammy Hepburn began her employment with Teleperformance, formerly
 8   known as Aegis USA, Inc. on September 9, 2013. Def.’s SOF (Doc. 47), Hepburn Depo.
 9   5/22/2018 (Exh. “1”) at 12:3–15.            Plaintiff was hired as a Customer Service
10   Representative and worked in this position until she applied for and was accepted to the
11   position of HR Receptionist in May 2014. Id., Exh. “1” at 11:1–10, 11:24–12:11, 20:14–
12   19; see also Pl.’s First Amended Compl. (Doc. 1-3), AEGIS Welcome to Our Team
13   (Temporary Employee) (Exh. “A”). On July 30, 2014, Teleperformance experienced a
14   seasonal increase of temporary employee hiring in the Sierra Vista area. Def.’s SOF
15   (Doc. 47), Teleperformance’s Position Statement to the EEOC (Exh. “3-A”) at Bates No.
16   TPUSA000057. Due to the hiring increase, Plaintiff was assigned the job duties of
17   controlling employee files, conducting backgrounds checks, assisting the recruiting team,
18   and overseeing the reception area. Id., Exh. “1” at 23:1–10, 24:3–8. To fill these duties,
19   Plaintiff was assigned to a back office to assist Human Resources. Id., Exh. “1” at 23:1–
20   4, 25:6–26:7.
21           B.      Alleged Work Interference
22           On September 10, 2014, Plaintiff sent an e-mail to Judy Morris, Senior Vice
23   President of HR and Niti Prothi, Associate Vice President of HR. Def.’s SOF (Doc. 47),
24   Hepburn E-mail to Morris & Prothi 9/10/2014 (Exh. “3-B”) at Bates No. TPUSA000062.
25   Plaintiff indicated that she was doing well, but attached a letter stating that someone was
26   going into her office and “sabotaging” her work by rearranging the employee files. Id.,
27   Exh. “3-B” at Bates No. TPUSA000062. Ms. Prothi investigated Plaintiff’s allegations,
28   and all of Plaintiff’s colleagues denied the allegations. Id., Teleperformance’s Position



                                                  -2-
 1   Statement to the EEOC (Exh. “3-A”) at Bates Nos. TPUSA000057–TPUSA000058.
 2   Because the files with which Plaintiff was working were employee files, personnel from
 3   both HR, as well as the recruiting department, required access to and worked with the
 4   same. Id., Exh. “3-A” at Bates. Nos. TPUSA000057–TPUSA000058; see also Def.’s
 5   SOF (Doc. 47), Hepburn Depo. 5/22/2018 (Exh. “1”) at 26:19–28:6.
 6         On September 17, 2014, a conference call was held with Plaintiff, Ms. Prothi, and
 7   Joseph Lu, the Manager of the Legal Department. Def.’s SOF (Doc. 47), Exh. “3-A” at
 8   Bates Nos. TPUSA000058–59; see also Def.’s SOF (Doc. 47), Exh. “1” at 46:24–49:3.
 9   During that call, it was decided that Ms. Prothi would remind the HR Department of the
10   company policies on professional conduct and limiting access to confidential personnel
11   files to those who worked in HR. Def.’s SOF (Doc. 47), Exh. “3-A” at Bates Nos.
12   TPUSA000058–59; see also Def.’s SOF (Doc. 47), Exh. “1” at 46:24–49:3. Hepburn has
13   acknowledged that the condition of the files may have been due to excessive hiring.
14   Def.’s SOF (Doc. 47), Exh. “1” at 50:2–9.
15         C.     Alleged Discriminatory Treatment
16                1. McClanahan Statements
17         On September 16, 2014, Plaintiff raised an additional allegation in an e-mail to
18   Ms. Morris stating that Margaret McClanahan, a receptionist at Teleperformance had
19   referred to Plaintiff using the “N” word. Pl.’s First Amended Compl. (Doc. 1-3), E-mail
20   from Hepburn to Morris 9/16/2014 (Exh. “C”). This additional allegation was also
21   discussed during the conference call on September 17, 2014. Def.’s SOF (Doc. 47),
22   Hepburn Depo. 5/22/2018 (Exh. “1”) at 46:24–49:3.        It was decided that Rhonda
23   Reinartz, HR Assistant, would investigate the allegation.     Def.’s SOF (Doc. 47),
24   Teleperformance’s Position Statement to the EEOC (Exh. “3-A”) at Bates Nos.
25   TPUSA000059 & Reinartz Aff. (Exh. “5”) at ¶ 6 & Bay Aff. (Exh. “6”) at ¶ 15. Neither
26   Ms. Prothi nor Ms. Reinartz were able to corroborate Hepburn’s claim. Def.’s SOF (Doc.
27   47), Exh. “3-A” at Bates No. TFUSA000059 & Exh. “5” at ¶ 10 & Exh. “6” at ¶ 18. Ms.
28   McClanahan denied ever having used such language in reference to Plaintiff. Def.’s SOF



                                                 -3-
 1   (Doc. 47), Exh. “6” at ¶ 11.
 2             On October 6, 2014, Plaintiff again raised her claims of file “sabotage” and Ms.
 3   McClanahan’s alleged use of the “N” word to the new HR Manager, Yolanda Bay. Id.,
 4   Exh. “6” at ¶ 4 & Exh. “1” at 73:4-20 & Exh. “3-A” at Bates No. TPUSA000059. Ms.
 5   Bay investigated the allegation and spoke with Ms. McClanahan who again denied ever
 6   having used such language. Def.’s SOF (Doc. 47), Exh. “6” at ¶ 11 & Exh. “3-A” at
 7   Bates No. TPUSA000059. Ms. Bay also spoke with Ms. Reinartz who confirmed that
 8   Ms. McClanahan had also denied ever using such language upon questioning by Ms.
 9   Reinartz. Def.’s SOF (Doc. 47), Exh. “6” at ¶ 16 & Exh. “5” at ¶ 8 & Exh. “3-A” at
10   Bates No. TPUSA000059. No one was able to substantiate any of Plaintiff’s claims.
11   Def.’s SOF (Doc. 47), Exh. “6” at ¶ 19 & Exh. “5” at ¶ 10 & Exh. “3-A” at Bates No.
12   TPUSA000059. Ms. McClanahan was coached on proper workplace behavior. Def.’s
13   SOF (Doc. 47), Exh. “6” at ¶ 23.
14                      2. Reinartz Actions
15             Plaintiff alleges that Ms. Reinartz, an HR Representative, also used the “N” word
16   in her presence, as well as showing Plaintiff an electronic photograph of a black and
17   white herder type dog, with a bloody knife, and in quotations it read “Mary had a little
18   lamb.” Def.’s SOF (Doc. 47), Second Amended Compl. (Doc. 15) at ¶¶ 10, 12 &
19   Reinartz Aff. (Exh. “5”) at ¶ 1. Ms. Reinartz denies that she ever showed Plaintiff such a
20   photograph. Def.’s SOF (Doc. 47), Exh. “5” at ¶¶ 11–13. After the September 17, 2014
21   conference call between Plaintiff, Ms. Prothi, and Mr. Lu, Plaintiff “e-mailed Joe Lu back
22   and requested that Rhonda Reinartz be the one designated for the investigation[,] . . .
23   stat[ing] . . . [she] wanted Rhonda Reinartz to do the investigation because Karl Kondos
24   spends a large amount of time conversing with Margret [sic] McClanahan and I wanted to
25   make sure this is done professionally, honestly, and fairly.” Def.’s SOF (Doc. 47),
26   Hepburn Rebuttal to Teleperformance EEOC Position Statement (Exh. “8-B) (Doc. 47-9)
27   at 19.1
28
               1
                   Page reference is to the CM/ECF page number for clarity.


                                                       -4-
 1                  3. E-mails
 2          Plaintiff alleges that she ceased receiving company update e-mails while fulfilling
 3   her new duties in the HR Department, despite having received them while working in the
 4   receptionist position. Def.’s SOF (Doc. 47), Hepburn Depo. 5/22/2018 (Exh. “1”) at
 5   59:20–60:14.    Plaintiff indicated that Ms. McClanahan, the new receptionist, began
 6   receiving those e-mails. Id., Exh. “1” at 56:6–10. Plaintiff testified that the e-mail
 7   updates came from an employee named Jim Gordon. Id., Exh. “1” at 59:17–22.
 8                  4. Vinegar Incident
 9          Plaintiff alleges that someone placed a substance that looked like sperm in the
10   vinegar at her home. Def.’s SOF (Doc. 47), Hepburn Depo. 5/22/2018 (Exh. “1”) at
11   82:3–83:13. Plaintiff believed that if people were able to come into her office, where she
12   kept her purse, they could get access to the keys to her home. Id. She took the vinegar
13   sample to her neighbor, as well as Sierra Vista Hospital, who agreed that there was
14   something in the vinegar. Id.
15          D.      Plaintiff’s Separation from Defendant Teleperformance
16          On December 1, 2014, Plaintiff left her position with Defendant Teleperformance.
17   Def.’s SOF (Doc. 47), Hepburn Depo. 5/22/2018 at 19:16–25. Prior to separating from
18   Defendant Teleperformance, Plaintiff indicated that she would be interested in
19   transferring to an office in Virginia to be closer to family. Id., Exh. “5” at ¶ 14.
20          E.      The Current Litigation
21          During her deposition, Plaintiff admitted that she did not “suffer any racial
22   problems, discrimination, [or] changes in [her] employment [or] [the] conditions of [her]
23   employment because of [her] race.” Def.’s SOF (Doc. 47), Hepburn Depo. 5/22/2018
24   (Exh. “1”) at 49:23–50:1. Plaintiff further testified that none of the Teleperformance
25   supervisors treated her poorly because of her race. Id., Exh. “1” at 53:7–16. Plaintiff
26   acknowledged that following the September 17, 2014 conference call with Mr. Lu and
27   Ms. Prothi, no one used racially derogatory language or engaged in any racially based
28   discrimination. Id., Exh. “1” at 49:18–50:1.



                                                  -5-
 1
 2   II.    STANDARD OF REVIEW
 3          Summary judgment is appropriate when, viewing the facts in the light most
 4   favorable to the nonmoving party, Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255,
 5   106 S.Ct. 2505, 2513, 91 L.Ed.2d 202 (1986), “there is no genuine issue as to any
 6   material fact and [] the moving party is entitled to a judgment as a matter of law.” Fed.
 7   R. Civ. P. 56(c). A fact is “material” if it “might affect the outcome of the suit under the
 8   governing law,” and a dispute is “genuine” if “the evidence is such that a reasonable jury
 9   could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248, 106 S.Ct. at
10   2510. Thus, factual disputes that have no bearing on the outcome of a suit are irrelevant
11   to the consideration of a motion for summary judgment. Id. In order to withstand a
12   motion for summary judgment, the nonmoving party must show “specific facts showing
13   that there is a genuine issue for trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106
14   S.Ct. 2548, 2553, 91 L.Ed.2d 265 (1986). Moreover, a “mere scintilla of evidence” does
15   not preclude the entry of summary judgment. Anderson, 477 U.S. at 252, 106 S.Ct. at
16   2512. The United States Supreme Court also recognized that “[w]hen opposing parties
17   tell two different stories, one of which is blatantly contradicted by the record, so that no
18   reasonable jury could believe it, a court should not adopt that version of the facts for
19   purposes of ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372,
20   380, 127 S.Ct. 1769, 1776, 167 L.Ed.2d 686 (2007).
21
22   III.   ANALYSIS
23          A.     Motion for Default Judgment
24          On October 25, 2018, Plaintiff filed a Motion for Entry of Default Judgment (Doc.
25   45). Plaintiff claims that Defendant failed to comply with her request for production, and
26   therefore sought default judgment as a sanction for this failure. Id. at 1–2. During the
27   course of this litigation, Defendant filed a Motion for Protective Order (Doc. 41), which
28   the Court granted. See Order 10/3/2018 (Doc. 43). Prior to the filing of her motion (Doc.



                                                -6-
 1   45), Plaintiff had refused to sign the Non-Disclosure Certification of the Protective Order.
 2   Def.’s Response re: Mot. for Default (Doc. 48) at 1–2. As a result of Defendant’s efforts
 3   to meet an confer after the filing of Plaintiff’s motion (Doc. 45), Plaintiff executed the
 4   Non-Disclosure Certificate and returned it to Defendant on the same date its response
 5   (Doc. 48) was filed. See Def.’s Response re: Mot. for Default (Doc. 48); Pl.’s Response
 6   to Def.’s Response to Pl.’s Mot. for Entry of Default Judgment (Doc. 50). On November
 7   26, 2018, the same date that Plaintiff filed her Reply (Doc. 50), Defendant served its
 8   responses to her. Def.’s Not. of Service (Doc. 49).
 9          As an initial matter, default judgment is only available as a sanction for violations
10   of a Court’s discovery order.2 See Fed. R. Civ. P. 37(b)(2)(A). Refusal to produce
11   documents based on the opposing party’s failure to certify non-disclosure is not a such a
12   violation.     Moreover, Defendant served its supplemental discovery upon receipt of
13   Plaintiff’s certification. Accordingly, Plaintiff’s Motion for Entry of Default Judgment
14   (Doc. 45) is DENIED.
15          B.        Evidentiary Objections
16          Defendant asserts that Plaintiff’s responsive filings do not comply with either the
17   Federal Rules of Civil Procedure or with this district’s Local Rules. See Def.’s Reply
18   (Doc. 54) 1–3. As such, Defendant urges the Court to grant it summary judgment. See
19   id.
20          Federal Rule 56(c) mandates that “[a] party asserting that a fact . . . is genuinely
21   disputed must support the assertion by . . . citing to particular parts of materials in the
22   record, including depositions, documents, electronically stored information, affidavits or
23   declarations, stipulations (including those made for purposes of the motion only),
24
            2
25              Fed. R. Civ. P. 37(b)(2)(A) provides in relevant part:
                      (A) For Not obeying a Discovery Order. If a party or a party’s officer,
26                    director, or managing agent—or a witness designated under Rule 30(b)(6)
27                    or 31(a)(4)—fails to obey an order to provide or permit discovery,
                      including an order under Rule 26(f), 35, or 37(a), the court where the
28                    action is pending may issue further just orders. They may include[:] . . .
                      rendering a default judgment against the disobedient party.


                                                      -7-
 1   admissions, interrogatory answers, or other materials [in the record.]” Fed. R. Civ. P.
 2   56(c)(1).   A fact that “cannot be presented in a form that would be admissible in
 3   evidence” is grounds for objection. Fed. R. Civ. P. 56(c)(2). Moreover, the Rules of
 4   Practice of the United States District Court for the District of Arizona (“Local Rules”)
 5   require that”[e]ach additional fact . . . must refer to a specific admissible portion of the
 6   record where the fact finds support.” LRCiv. 56.1(b). After Plaintiff filed her initial
 7   response, the Court notified her of the requirements of Rule 56, Federal Rules of Civil
 8   Procedure, and LRCiv. 56.1, and allowed her to supplement his response accordingly.
 9   See Order 12/21/2018 (Doc. 52). It is not the Court’s task “to scour the record in search
10   of a genuine issue of triable fact.” Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996)
11   (quoting Richards v. Combined Ins. Co., 55 F.3d 247 251 (7th Cir. 1995)).
12          Here, Plaintiff’s controverting facts indicate a denial and ostensibly what she
13   disagrees with; however, the page and lines she designates do not match Defendant’s
14   SOF, nor does she state what her position is or otherwise cite to anything in the record
15   that would support her version. See Response (Doc. 51) at 6–8. Rather, Plaintiff has
16   outlined dates and what occurred, as well as provided documents exchanged as part of the
17   disclosure process. See Pl.’s Suppl. (Doc. 53). Although the Court will not summarily
18   grant Defendant summary judgment for these shortcomings, bare factual allegations and
19   conclusory statements have not been given any weight. See, e.g., Pl.’s Response (Doc.
20   51) at 15–16 (alleging without citation or support that someone from Teleperformance
21   broke into her home and put a substance in her vinegar).
22          C.     Hostile Work Environment
23          Title VII of the Civil Rights Act of 1964 provides that:
24          It shall be an unlawful employment practice for an employer –
25
            (1) to fail or refuse to hire or to discharge any individual, or otherwise to
26          discriminate against any individual with respect to his compensation, terms,
            conditions, or privileges of employment, because of such individual’s race,
27
            color, religion, sex, or national origin; or
28
            (2) to limit, segregate, or classify his employees or applicants for


                                                -8-
 1          employment in any way which would deprive or tend to deprive any
 2          individual of employment opportunities or otherwise adversely affect his
            status as an employee, because of such individual’s race, color, religion,
 3          sex, or national origin.
 4   42 U.S.C. § 2000e-2(a).     “A hostile work environment claim involves a workplace
 5   atmosphere so discriminatory and abusive that it unreasonably interferes with the job
 6   performance of those harassed.” Brooks v. City of San Mateo, 229 F.3d 917, 923 (9th
 7   Cir. 2000).
 8          In order to prevail on a hostile work environment claim, Plaintiff must show that
 9   her “workplace [was] permeated with ‘discriminatory intimidation, ridicule, and insult . .
10   . that is ‘sufficiently severe or pervasive to alter the conditions of the victim’s
11   employment and create an abusive working environment.” Harris v. Forklift Systems,
12   Inc., 510 U.S. 17, 21, 114 S.Ct. 367, 370, 126 L.Ed.2d 295 (1993); Vasquez v. County of
13   Los Angeles, 349 F.3d 634, 642 (9th Cir. 2003) (“To prevail on a hostile workplace claim
14   premised on either race or sex, a plaintiff must show: (1) that he was subjected to verbal
15   or physical conduct of a racial or sexual nature; (2) that the conduct was unwelcome; and
16   (3) that the conduct was sufficiently severe or pervasive to alter the conditions of the
17   plaintiff’s employment to create an abusive work environment.”).          “To determine
18   whether conduct was sufficiently severe or pervasive to violate Title VII, we look at ‘all
19   the circumstances, including the frequency of the discriminatory conduct; its severity;
20   whether it is physically threatening or humiliating, or a mere offensive utterance; and
21   whether it unreasonably interferes with an employee’s work performance.” Vasquez, 349
22   F.3d at 642. Further, the conduct must create an objectively hostile or abusive work
23   environment, and the victim must subjectively perceive the environment to be abusive in
24   order to implicate Title VII. Harris, 510 U.S. at 21–22, 114 S.Ct. at 370. “Objective
25   hostility is determined by examining the totality of the circumstances and whether a
26   reasonable person with the same characteristics as the victim would perceive the
27   workplace as hostile.” Craig v. M & O Agencies, Inc., 496 F.3d 1047, 1055 (9th Cir.
28   2007) (citations omitted). Subjective hostility requires a showing that the employee



                                               -9-
 1   “perceived [his] work environment to be hostile, and that a reasonable person in [his]
 2   position would perceive it to be so.” Dominguez-Curry v. Nevada Transp. Dept., 424
 3   F.3d 1027, 1034 (9th Cir. 2005) (citations omitted).
 4          Here, Plaintiff alleges one instance in September 2014 alleging that someone was
 5   going into her office and “sabotaging” her work by rearranging the employee files. Pl.’s
 6   Second Amended Compl. (Doc. 33) at 3 ¶¶ 5–7. Plaintiff also alleges two (2) instances
 7   in which co-workers used the “N” word in her presence. Id. at 4 ¶¶ 9–10. Plaintiff
 8   alleged that Ms. Reinartz twice showed her a picture of a black and white dog and a
 9   bloody knife, with the caption “Mary had a little lamb.” Id. at 4–5 ¶ 12. Finally, Plaintiff
10   alleges that she stopped receiving corporate e-mail updates from August 1, 2014 through
11   November 30, 2014. Id. at 5 ¶ 14.
12          “Because only the employer can change the terms and conditions of employment,
13   an isolated incident of harassment by a co-worker will rarely (if ever) give rise to a
14   reasonable fear that [racial] harassment has become a permanent feature of the
15   employment relationship. Brooks, 229 F.3d at 924. Title VII is not a “general civility
16   code,” and therefore, “simple teasing, . . . offhand comments, and isolated incidents
17   (unless extremely serious) will not amount to discriminatory changes in the terms and
18   conditions of employment.” Faragher v. City of Boca Raton, 524 U.S. 775, 788, 118
19   S.Ct. 2275, 2283 (1998). “When compared to other hostile work environment cases, the
20   events in this case are not severe or pervasive enough to violate Title VII.” Vasquez, 349
21   F.3d at 643. Based on the totality of the circumstances, Plaintiff has not met her burden
22   to establish that the workplace to be hostile. Accordingly, Defendant is entitled to
23   judgment as a matter of law.
24          D.     Disparate Treatment
25                 1. Legal standard
26          “Under Title VII, an individual suffers disparate treatment ‘when he or she is
27   singled out and treated less favorably than others similarly situated on account of race.’”
28   McGinest v. GTE Service Corp., 360 F.3d 1103, 1122 (9th Cir. 2004) (quoting Jauregui



                                                - 10 -
 1   v. City of Glendale, 852 F.2d 1128, 1134 (9th Cir. 1988)). “To establish a prima facie
 2   case under Title VII, a plaintiff must offer proof: (1) that the plaintiff belongs to a class of
 3   persons protected by Title VII; (2) that the plaintiff performed his or her job
 4   satisfactorily; (3) that the plaintiff suffered an adverse employment action; and (4) that
 5   the plaintiff’s employer treated the plaintiff differently than a similarly situated employee
 6   who does not belong to the same protected class as the plaintiff.” Cornwell v. Electra
 7   Cent. Credit Union, 439 F.3d 1018, 1028 (9th Cir. 2000) (citing McDonnell Douglas
 8   Corp. v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 1824, 36 L.Ed.2d 668 (1973)).
 9          Once a plaintiff establishes a prima facie case, “[t]he burden then must shift to the
10   employer to articulate some legitimate nondiscriminatory reason for the employee’s
11   rejection.” McDonnell Douglas, 411 U.S. at 802, 93 S.Ct. at 1825. If the employer
12   produces evidence of a legitimate nondiscriminatory reason for the employment action,
13   the plaintiff must offer proof that the reason is actually a pretext for racial discrimination.
14   McGinest, 360 F.3d at 1123; see also Cornwell, 439 F.3d at 1028. “A plaintiff can show
15   pretext directly, by showing that discrimination more likely motivated the employer, or
16   indirectly, by showing that the employer’s explanation is unworthy of credence.”
17   Vasquez v. County of Los Angeles, 349 F.3d 634, 641 (9th Cir. 2003).
18                  2. Prima facie case
19          Defendant argues that Plaintiff cannot establish a prima facie case of
20   discrimination, and therefore her claims must fail. See Def.’s Mot. for Summ. J. (Doc.
21   46) at 7–10.
22                         a. Protected class
23          It is undisputed that Plaintiff is African-American, and her national origin
24   represents a protected class. As such, Plaintiff establishes the first prong of his prima
25   facie case.
26                         b. Job performance
27          It is undisputed that Plaintiff was performing satisfactorily. She was promoted
28   after her initial hire, as well as assigned additional responsibilities. Def.’s SOF (Doc.



                                                  - 11 -
 1   47), Hepburn Depo. 5/22/2018 (Exh. “1”) at 11:1–10, 11:24–12:15, 20:14–19, 23:1–10,
 2   24:3–8, 25:6–26:7.
 3                        c. Adverse employment action
 4          Plaintiff did not suffer any adverse employment action. To the extent that Plaintiff
 5   alleges that her failure to receive corporate update e-mails was an adverse employment
 6   action, she has failed to produce any evidence to support that this was a personnel action.
 7   Rather, her testimony reflects that a co-worker was responsible for providing the e-mails.
 8   Def.’s SOF (Doc. 47), Hepburn Depo. 5/22/2018 (Exh. “1”) at 59:17–60:14. See Strother
 9   v. So. Cal. Permanente Med. Group, 79 F.3d 859, 869 (9th Cir. 1996) (“mere ostracism
10   in the workplace is not enough to show an adverse employment decision”).
11                        d. Treatment different from similarly situated employees
12          Plaintiff does not make any allegation that she received treatment different from
13   similarly situated employees, nor does the evidence support such a claim.
14                        e. Conclusion
15          Plaintiff cannot establish a prima facie case of disparate treatment. As such,
16   Defendant is entitled to summary judgment regarding Plaintiff’s disparate treatment
17   claims.
18          E.     Retaliation
19          Title VII makes it unlawful for employers “to discriminate against any of his
20   employees . . . because he has opposed any practice made an unlawful employment
21   practice by this subchapter, or because he has made a charge, testified, assisted, or
22   participated in any manner in an investigation, proceeding, or hearing under this
23   subchapter.” 42 U.S.C. § 2000e-3(a). “To make out a prima facie case of retaliation, an
24   employee must show that (1) he engaged in a protected activity; (2) his employer
25   subjected him to an adverse employment action; and (3) a causal link exists between the
26   protected activity and the adverse action.” Ray v. Henderson, 217 F.3d 1234, 1240 (9th
27   Cir. 2000).
28          A retaliation claim requires that Plaintiff complain about an unlawful employment



                                               - 12 -
 1   practice. “Title VII defines the term ‘unlawful employment practice’ as discrimination
 2   on the basis of any of seven prohibited criteria: race, color, religion, sex, national origin,
 3   opposition to employment discrimination, and submitting or supporting a complaint
 4   about employment discrimination.” University of Texas Southwestern Medical Ctr. v.
 5   Nassar, 133 S.Ct. 2517, 2532, 186 L.Ed.2d 503 (2013).
 6          Here, Plaintiff engaged in a protected activity—alerting HR to racially derogatory
 7   language; however, she has not alleged sufficient facts to support that she suffered an
 8   adverse employment action.       As such, she cannot meet her burden to establish a
 9   retaliation claim, and Defendant is entitled to summary judgment.
10
11   IV.    CONCLUSION
12          Based upon the foregoing, the Court finds that Plaintiff has failed to meet her
13   burden in opposing Defendant’s motion for summary judgment. Accordingly, IT IS
14   HEREBY ORDERED that:
15          (1)    Plaintiff’s Motion for Entry of Default Judgment (Doc. 45) is DENIED;
16          (2)    Defendant’s Motion for Summary Judgment (Doc. 46) is GRANTED; and
17          (3)    This matter is DISMISSED WITH PREJUDICE. The Clerk of the Court
18   shall enter judgment and close the case.
19
20          Dated this 30th day of September, 2019.
21
22
23
24
25
26
27
28



                                                 - 13 -
